United States Court of Appeals
                       FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 12-5287                                            September Term, 2013
                                                    FILED ON: DECEMBER 13, 2013
DIANNE D. SLEDGE, CO-PERSONAL REPRESENTATIVE OF THE ESTATE OF RICO WOODLAND, ET
AL.,
                   APPELLANTS

v.

FEDERAL BUREAU OF PRISONS,
                  APPELLEE


                      Appeal from the United States District Court
                              for the District of Columbia
                                  (No. 1:06-cv-00742)


      Before: KAVANAUGH, Circuit Judge, and SENTELLE and RANDOLPH, Senior Circuit
             Judges




       UNDER SEAL OPINION
     NOT AVAILABLE TO PUBLIC